Title: From James Madison to Thomas Jefferson, 24 April 1809
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Apl. 24. 1809
I have recd. your favor of the 19th. You will see in the newspapers the result of the Advances made by G. B. Attempts were made to give shapes to the arrangement implying inconsistency and blame on our part. They were however met in a proper manner & readily abandoned; leaving these charges in their full force, as they now bear on the other side. The B. Cabinet must have changed its course under a full conviction that an adjustment with this Country, had become essential; & it is not improbable that this policy may direct the ensuing negociation; mingling with it, at the same time, the hope that it may embroil us with France. To this use it may be expected the Federalists will endeavor to turn what is already done, at the coming session of Congs. The steps deemed proper to give the proceeding a contrary turn will not be omitted. And if France be not bereft of common sense, or be not predetermined on war with us, she will certainly not play into the hand of her Enemy. Besides the general motive to follow the example of G. B. she cannot be insensible of the dangerous tendency of prolonging the commercial sufferings of her Allies, particularly Russia, all of them already weary of such a state of things, after the pretext for enforcing it shall have ceased. She must be equally aware of the importance of our relations to Spanish America, which must now become the great object of Napoleon’s pride & Ambition. Should he repeal his decrees with a view to this object, the most probable source of conflict will be in his extending the principle on which he required a prohibition of the Trade with St. Domingo, to the case of the Spanish Colonies. Nor is it improbable that he may couple such a requisition with an offer to cede the Floridas, which would present a dilemma not very pleasant. Accept my sincerest affection & highest esteem
James Madison
